By the Court :
The right of Margaret Milbnrn to convey the real estate described in the deed to Amidon may be derived from that clause of the will which authorizes and empowers her to do with the estate what she may think best for her interest and the interest of her children. There can be little doubt that it was the intention of the testator to give his wife an estate for life, with a power to convey the fee. The conveyance can also be regarded as the execution of a power contained in the will, or as a substantial fulfillment of the direction to convey to the children as they come of age or be married. The recital in the deed that the real estate it conveyed was only a just portion to one of the children of the testator and her hnsband, with the additional consideration that the grantees undertook to contribute to her future support, as they had done previously to the conveyance. This arrangement for her own support she was certainly able to make in the due exercise of the discretion conferred by the will, in her own interest as well as that of the daughter and her husband, to whom the real estate was conveyed.
We think the demurrer ought to be sustained and the bill dismissed.